            Case 1:17-cv-00451-CM Document 148 Filed 04/07/21 Page 1 of 1


                                                         ,....,
UNITED STATES DISTRICT COURT                             .-       USDCSDNY
SOUTHERN DISTRICT OF NEW YORK                                     DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                    DOC #: _ _  __,,. ,.t,- =i--=~·
GORDO        SPRINGS.,
                                                                  ; PA f F FlLFD:    9J )})i,}_..i
                                     Plaintiff,

        -against-
                                                                  No. 17 Civ. 451 (CM)
THE CITY OF NEW YORK, et al. ,

                                     Defendants.




                                           ORDER

McMahon, C..I. :

       The motions in limin e at Dkt. 116, 117, and 119 have been superseded by new motions and
are denied as moot. The clerk of court is directed to remove Dkt. 11 6, 117, and 11 9 from the
Court's list of open motions.

Dated : April 7, 2021




                                                                      Chi ef Judge

BY ECF TO ALL PARTI ES A D COUNSEL
